Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to computer program without being embodied in a non-transitory computer readable medium, and thus may be directed to an electromagnetic signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugio et al. (US 20150063446 A1).
claim 1, Sugio discloses an image encoding device for encoding a block-based target image obtained by dividing an input image, the image encoding device comprising: 
in a transform skip mode in which orthogonal transform processing of the target image is skipped, a motion compensation predictor configured to generate a prediction image corresponding to the target image by performing motion compensation prediction using a plurality of reference images (Sugio: Fig. 5, determine if orthogonal transform skip flag is on; paragraph [0060], generating a prediction image of a current block to be encoded, using a reference block that is adjacent to the current block or included in a reference picture different from a current picture to be encoded); 
an evaluator configured to evaluate a degree of similarity between the plurality of reference images on a pixel-by-pixel basis (Sugio: paragraph [0084], inter prediction unit 111 performs inter prediction on the current block using the per-frame reference image stored in the frame memory 109 and a motion vector derived through motion estimation or the like, thereby generating a prediction image); 
a subtractor configured to calculate prediction residuals each indicating a difference between the target image and the prediction image on a pixel-by-pixel basis (Sugio: paragraph [0060], generating a prediction residual which is a difference between the current block and the prediction image; paragraph [0081], subtractor 101 generates a prediction residual by subtracting a prediction image from an input image included in an input image sequence); 
a rearranger configured to rearrange the prediction residuals based on a result of evaluation by the evaluator (Sugio: paragraph [0060], changing a scan order for the at least one quantized coefficient according to the value of the orthogonal transform skip flag); and 
an encoder configured to encode the prediction residuals rearranged by the rearranger (Sugio: paragraph [0060], performing variable-length encoding on the at least one quantized coefficient in the scan order after the change). 
Re claim 2, Sugio discloses that the rearranger is configured to rearrange the prediction residuals on a pixel-by-pixel basis such that the prediction residuals are sequentially encoded starting 
Re claim 3, Sugio discloses that 
the rearranger is configured to read out two-dimensionally arrayed prediction residuals in a given scanning order and to output a prediction residual sequence (Sugio: Fig. 17), and 
the encoder is configured to determine a last non-zero coefficient contained in the prediction residual sequence and to perform encoding from a head of the prediction residual sequence to the last non-zero coefficient (Sugio: paragraph [0162], When a prediction method included in the vertical prediction mode group is selected as the prediction method in the intra prediction, the block more likely has zero coefficients arranged in series at upper positions; paragraph [0163], When a prediction method included in the horizontal prediction mode group is selected as the prediction method in the intra prediction, the block more likely has zero coefficients arranged in series at more leftward positions), and 
the rearranger is configured to perform rearrangement such that the prediction residuals are sequentially included into the prediction residual sequence starting from a pixel position at which the degree of similarity is low, based on the result of evaluation by the evaluator (Sugio: paragraph [0162], When a prediction method included in the vertical prediction mode group is selected as the prediction method in the intra prediction, the block more likely has zero coefficients arranged in series at upper positions; paragraph [0163], When a prediction method included in the horizontal prediction mode group is selected as the prediction method in the intra prediction, the block more likely has zero coefficients arranged in series at more leftward positions). 
claim 4, Sugio discloses that the rearranger is configured to rearrange the prediction residuals in pixel group units such that the prediction residuals are sequentially encoded starting from a pixel group in which the degree of similarity is low (Sugio: paragraph [0162], When a prediction method included in the vertical prediction mode group is selected as the prediction method in the intra prediction, the block more likely has zero coefficients arranged in series at upper positions; paragraph [0163], When a prediction method included in the horizontal prediction mode group is selected as the prediction method in the intra prediction, the block more likely has zero coefficients arranged in series at more leftward positions). 
Re claim 5, Sugio discloses that the rearranger is configured to rearrange the prediction residuals by performing at least one of horizontal inversion and vertical inversion on two-dimensionally arrayed prediction residuals (Sugio: Fig. 17, horizontal scan and vertical scan). 
Claim 6 recites the corresponding image decoding device for decoding a block-based target image from encoded data generated by the encoding device of claim 1.  Sugio discloses both a moving picture encoding method (Sugio: paragraph [0060]) and a moving picture decoding method (Sugio: paragraph [0068]).  It is well known in the art that encoding and decoding relate to inverse operations, and therefore arguments analogous to those presented for claim 1 are applicable to claim 6.  Accordingly, claim 6 has been analyzed and rejected with respect to claim 1 above.
Claim 7 recites the corresponding program for causing a computer to function as the image encoding device according to claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 7.  Accordingly, claim 7 has been analyzed and rejected with respect to claim 1 above.
Claim 8 recites the corresponding program for causing a computer to function as the image decoding device according to claim 6.  Therefore, arguments analogous to those presented for claim 6 are applicable to claim 8.  Accordingly, claim 8 has been analyzed and rejected with respect to claim 6 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482